Title: From George Washington to Patrick Henry, 3 November 1778
From: Washington, George
To: Henry, Patrick


  
    Dr Sir,
    Fredericksburg in the State of New-YorkNovr 3d 1778.
  
Your favor of the 15th Ulto came to my hands by the last Post. Soon after the date of my Letter giving you an acct of Captn Henry’s having left the Service, I was informed (upon further enquiry after him) that he had got no further than Elizabeth town in the Jerseys & was there rather distressed for want of money, having been indisposed at that place for sometime. Colo. Bannister being then in Camp, & just setting out for Phila., was requested by me, & very readily undertook, to furnish what Money he wanted; & in other respects help him on to 
  
  
  
  Virginia—this was about the middle of Septr; since which I have not heard of him, but hope he is with you ere now.
The Enemy have Imbarked a considerable part of their Troops at New York, & the transports have fallen down to the hook—the Imbarkation still continues; but there is no evidence, so conclusive, as to lead to a demonstration that they mean a total evacuation—the proofs are equivocal—& will apply to a general, or partial one. A short time, perhaps by the end of our days of Grace (the 11th Instt) matters may be reduced to a certainty. I have little doubt in my own Mind, but that the greatest part of the Troops Imbark’d, & Imbarking at New York, are destined for the West Indies & their Posts—Boston & Charles Town are also talked of but with no other view, I conceive, than to perplex & confound the judgment; & yet, so far as any collateral enterprizes (in pursuance of their Predatory & Nefarious plan) can be undertaken subsurvient to & correspondant with their more enlarged & important views, I have little doubt of their attempting them—For if motives of policy do not restrain, sure I am that those of generosity & humanity will not prevent them from committing as much devastation as they can upon our defenceless towns—Country Seats—& helpless Women & Children. resentment, & unsoldiery practices in them, now seems to have taken place of all the Manly virtues—As I wish self interest, in the shape of forestalling, Engrossing &ca may not do among us, if not checked in time by well applied & vigorous Laws in the several States. I am with the most sincere esteem & regard Dr Sir Yr Most Obedt H. Ser.

  Go: Washington

